I concur in the opinion of Mr. Justice LARSON. There is a ray of hope offered to those lost in the filtering process. It is stated, "the filtering out clauses of the act should be consulted to determine whether that service relationship is filtered or culled out of those within the act." (Italics added.) It is a consummation devoutly to be wished, that the "filtering out clauses" may result in a product clear and *Page 15 
understandable or the meshes of the "filtering out clauses" become so fine that nothing in a service relationship may get through. In either event, employer, employe and unemployed will be nearing the promised land.